MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 75 
Docket:	   Yor-16-160	
Argued:	   December	15,	2016	
Decided:	  April	27,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   STATE	OF	MAINE	
                                           	
                                         v.	
                                           	
                                 NATHAN	J.	LACOURSE	
	
	
HUMPHREY,	J.	

          [¶1]	 	 Based	 on	 events	 occurring	 during	 his	 ten-year-long	 marriage	 to	

the	 victim,	 Nathan	 J.	 Lacourse	 was	 convicted	 after	 a	 jury	 trial	 of	 domestic	

violence	assault,	domestic	violence	stalking,	and	endangering	the	welfare	of	a	

child.	

          [¶2]		Lacourse	now	appeals	from	the	judgment	of	conviction	entered	by	

the	 trial	 court	 (York	 County,	 O’Neil,	 J.)	 as	 to	 the	 charge	 of	 domestic	 violence	

assault	(Class	D),	17-A	M.R.S.	§	207-A(1)(A)	(2016).		We	conclude	that	the	trial	

record	contains	insufficient	evidence	for	the	jury	to	find,	beyond	a	reasonable	

doubt,	 that	 the	conduct	 forming	 the	 basis	 for	 that	 crime	 occurred	 within	 the	

applicable	 limitations	 period.	 	 We	 therefore	 must	 vacate	 the	 judgment	 of	

conviction	 and	 remand	 for	 entry	 of	 a	 judgment	 of	 acquittal	 on	 the	 domestic	
2	

violence	assault	charge.		We	also	remand	for	the	court	to	determine	whether	

resentencing	is	necessary	as	to	the	stalking	and	endangering	the	welfare	of	a	

child	charges.	

                                         I.		BACKGROUND	

        [¶3]		Although,	as	noted	above,	Lacourse	was	also	convicted	of	domestic	

violence	 stalking	 and	 endangering	 the	 welfare	 of	 a	 child,	 he	 challenges	 only	

the	 domestic	 violence	 assault	 conviction	 on	 appeal.	 	 We	 therefore	 do	 not	

discuss	facts	relevant	only	to	his	other	convictions.	

        [¶4]		Viewing	the	evidence	in	the	light	most	favorable	to	the	State,	the	

jury	 rationally	 could	 have	 found	 the	 following	 relevant	 facts	 beyond	 a	

reasonable	doubt.		See	State	v.	Fay,	2015 ME 160,	¶	2,	130 A.3d 364.		At	some	

point	during	Lacourse’s	ten-year-long	marriage	with	the	victim,	Lacourse	hit	

the	victim	with	a	ruler	on	her	lower	back,	causing	her	pain	and	leaving	a	welt.	

	       [¶5]		On	June	6,	2013,	a	York	County	grand	jury	returned	an	eight-count	

indictment	 charging	 Lacourse,	 in	 Count	 VII,	 with	 domestic	 violence	 assault	

(Class	 D),	 17-A	 M.R.S.	 §	 207-A(1)(A).1	 	 The	 portion	 of	 the	 indictment	 setting	

forth	that	charge	stated:	


   1		The	indictment	contained	the	following	additional	charges:	kidnapping	(Class	A),	17-A	M.R.S.	

§	301(1)(A)(4)	 (2016)	 (Count	 I);	 assault	 (Class	 C),	 17-A	M.R.S.	 §	 207(1)(B)	 (2016)	 (Count	 II);	
domestic	 violence	 terrorizing	 (Class	 D),	 17-A	 M.R.S.	 §	210-B(1)(A)	 (2016)	 (Count	 III);	 domestic	
violence	stalking	(Class	D),	17-A	M.R.S.	§	210-C(1)(A)	(2016)	(Count	IV);	domestic	violence	criminal	
                                                                                                                   3	

      On	 or	 about	 August	 30,	 2012,	 in	 Hollis,	 YORK	 County,	 Maine,	
      NATHAN	J	LACOURSE,	did	intentionally,	knowingly	or	recklessly	
      cause	 bodily	 injury	 or	 offensive	 physical	 contact	 to	 [the	 victim].		
      This	 conduct	 was	 committed	 against	 a	 family	 or	 household	
      member	as	defined	by	19-A	M.R.S.A.	§4002(4).	
      	
As	 part	 of	 discovery,	 the	 State	 provided	 to	 Lacourse	 seventeen	 journals,	 or	

diaries,	 that	 the	 victim	 kept	 during	 the	 course	 of	 her	 relationship	 with	

Lacourse.	 	 One	 of	 the	 journals	 contained	 an	 entry	 dated	 “8/23/12”2	 stating	

that	Lacourse	struck	the	victim	with	a	ruler	“the	other	day.”		The	same	journal	

also	 contained	 an	 entry	 “written	 8/29/12”	 describing	 an	 incident	 in	 which	

Lacourse	 squeezed	 the	 victim’s	 hand	 to	 the	 point	 of	 causing	 pain	 and	 would	

not	let	go.	

	        [¶6]	 	 Lacourse	 moved	 for	 a	 bill	 of	 particulars	 pursuant	 to	 M.R.	

Crim.	P.	16(c)(1)	 (Tower	 2012-2013),3	 arguing	 that	 the	 indictment	 was	 too	

vague	for	him	to	prepare	his	defense	and	asking	the	court	to	order	the	State	to	

“confirm”	 that	 the	 domestic	 violence	 assault	 charge	 “correspond[ed]	 to”	 the	


threatening	 (Class	 D),	 17-A	 M.R.S.	 §	 209-A(1)(A)	 (2016)	 (Count	 V);	 a	 second	 charge	 of	 domestic	
violence	 assault	 (Class	 D),	 17-A	 M.R.S.	 §	 207-A(1)(A)	 (2016)	 (Count	 VI);	 and	 endangering	 the	
welfare	 of	 a	 child	 (Class	 D),	 17-A	 M.R.S.	 §	 554(1)(C)	 (2011)	 (Count	 VIII).	 	 Title	 17-A	 M.R.S.	
§	554(1)(C)	was	amended	in	2015,	but	the	amendment	is	not	relevant	to	this	appeal.		See	P.L.	2015,	
ch.	358,	§	3	(effective	Oct.	15,	2015)	(codified	at	17-A	M.R.S.	§	554(1)(C)	(2016)).	
    	
    2	 	 Lacourse’s	 assertion	 on	 appeal	 that	 this	 entry	 is	 dated	 “8/03/2012”	 is	 not	 supported	 by	 the	

record.	
    	
    3		The	Maine	Rules	of	Unified	Criminal	Procedure	did	not	take	effect	in	York	County	until	July	1,	

2015,	 after	 the	 judgment	 of	 conviction	 was	 entered	 in	 this	 case.	 	 See	 M.R.U.	 Crim.	 P.	 1(e)(3).	 	 All	
references	to	court	rules	in	this	opinion	are	to	the	rules	in	effect	when	these	proceedings	took	place.	
4	

incident	 described	 in	 the	 journal	 in	 which	 Lacourse	 squeezed	 the	 victim’s	

hand.		The	court	(O’Neil,	J.)	denied	Lacourse’s	motion.	

	     [¶7]		A	jury	trial	was	held	on	December	10	through	December	13,	2013.		

During	 the	 State’s	 opening	 statement,	 the	 prosecutor	 referred	 to	 an	

“instance[]	of	physical	abuse	.	.	.	where	[Lacourse]	hit	[the	victim]	with	a	ruler	

on	 her	 back,	 hard	 enough	 to	 leave	 a	 mark.”	 	 In	 a	 chambers	 conference	 after	

opening	statements,	Lacourse	argued	that	he	had	been	unaware	that	the	State	

would	seek	to	introduce	evidence	of	the	“ruler”	incident	because	the	State	had	

given	 him	 the	 impression,	 in	 an	 off-the-record	 conversation	 during	 the	

hearing	on	the	motion	for	a	bill	of	particulars,	that	the	“hand	squeeze”	incident	

formed	the	factual	basis	for	the	domestic	violence	assault	charge.		After	some	

discussion,	the	court	required	the	State	to	“pick	an	event,”	and	the	prosecutor	

eventually	 indicated	 that	 the	 factual	 basis	 for	 the	 charge	 was	 “the	 slap	 with	

the	ruler	to	her	back.”	

	     [¶8]	 	 During	 trial,	 on	 direct	 examination,	 the	 victim	 testified	 that	 her	

marriage	 to	 Lacourse	 began	 in	 August	 2003	 and	 that	 she	 left	 the	 couple’s	

home	 in	 March	 2013.	 	 She	 described	 the	 “ruler	 incident”	 in	 response	 to	 the	

prosecutor’s	question,	“During	the	course	of	your	relationship	was	[Lacourse]	

ever	 physically	 abusive	 with	 you?”	 	 The	 victim	 testified	 that	 “he	 did	 hit	 me	
                                                                                                                   5	

with	 a	 ruler	 once	 on	 my	 lower	 back,”	 but	 the	 State	 did	 not	 ask	 when	 the	

incident	 occurred,	 and	 the	 victim	 did	 not	 testify	 as	 to	 a	 specific	 date	 or	 time	

period.	 	 None	 of	 the	 victim’s	 journals	 or	 journal	 entries	 was	 admitted	 in	

evidence	at	trial.4	

	        [¶9]		After	the	State	rested,	Lacourse	moved	for	a	judgment	of	acquittal,	

see	M.R.	Crim.	P.	29,	arguing,	as	to	the	domestic	violence	assault	charge,	that	

the	State	presented	insufficient	evidence	for	the	jury	to	find	him	guilty.		The	

court	denied	the	motion.		The	jury	found	Lacourse	guilty	of	domestic	violence	

assault.	

	        [¶10]		Three	days	later,	Lacourse	filed	a	written	motion	for	a	judgment	

of	 acquittal,	 see	 M.R.	 Crim.	 P.	 29(b),	 arguing	 principally	 that	 he	 was	 unfairly	

surprised	 at	 trial	 by	 the	 evidence	 about	 the	 “ruler”	 incident.	 	 He	 also	 stated	

that	 the	 jury	 “could	 not	 have	 found	 beyond	 a	 reasonable	 doubt	 that	 the	

conduct	 took	 place	 within	 the	 statute	 of	 limitations”	 because	 “the	 jury	 was	

never	 presented	 with	 any	 testimony	 or	 evidence	 regarding	 the	 date	 of	 the	

    4	 	 The	 court	 and	 the	 parties	 did	 discuss	 the	 admissibility	 of	 the	 journals.	 	 The	 court	 suggested	

that	 even	 if	 the	 State	 could	 demonstrate	 that	 a	 hearsay	 exception	 applied	 to	 portions	 of	 the	
journals,	admission	of	a	voluminous	set	of	journal	entries	might	pose	an	“unnecessary	burden”	on	
the	 jury	 and	 the	 trial	 process.	 	 Notwithstanding	 this	 discussion,	 the	 State	 sought	 to	 admit,	 as	 one	
exhibit,	 a	 box	 of	 all	 seventeen	 journals.	 	 The	 court	 rejected	 that	 approach	 but	 suggested	 that	 the	
State	offer	a	“specifically	delineate[d]”	“subset”	for	the	court’s	review.		The	State	then	proffered	four	
of	 the	 journals,	 which	 “cover[ed]	 the	 periods	 from	 2009	 .	 .	 .	 to	 2013”	 and	 comprised	 hundreds	 of	
pages	of	diary	entries.		After	reviewing	the	entries	during	a	lunch	break,	the	court	ruled	that	they	
were	 inadmissible	 because	 much	 of	 the	 content	 was	 irrelevant	 and	 much	 of	 it	 did	 not	 meet	 the	
requirements	of	any	exception	to	the	rule	against	hearsay.	
6	

ruler	slapping	incident.”		The	court	denied	the	motion.		The	court	then	entered	

a	 judgment	 of	 conviction	 and	 sentenced	 Lacourse	 on	 the	 domestic	 violence	

assault	conviction	to	364	days	in	jail,	with	all	but	six	months	suspended,	and	

two	years	of	probation	with	conditions	that	included	completion	of	a	certified	

batterer’s	intervention	program.5		Lacourse	appealed.6			

                                              II.		DISCUSSION	

A.	      Statute	of	Limitations	

	        [¶11]		The	criminal	code	provides	that	“[i]t	is	a	defense	that	prosecution	

was	 commenced	 after	 the	 expiration	 of	 the	 applicable	 period	 of	 limitations.”		

17-A	 M.R.S.	 §	 8(1)	 (2016).	 	 “The	 State	 is	 not	 required	 to	 negate	 any	 facts	

expressly	designated	as	a	‘defense[]’	.	.	.	unless	the	existence	of	the	defense	.	.	.	

is	in	issue	as	a	result	of	evidence	admitted	at	the	trial	that	is	sufficient	to	raise	

a	reasonable	doubt	on	the	issue	.	.	.	.”		17-A	M.R.S.	§	101(1)	(2012).7		Evidence	

that	 “make[s]	 the	 existence	 of	 all	 the	 facts	 constituting	 [a]	 defense	 a	


     5		The	court	ordered	this	sentence	to	be	served	consecutively	to	the	sentence	it	imposed	for	the	

stalking	conviction,	which	was	364	days	in	jail,	unsuspended.		On	the	conviction	of	endangering	the	
welfare	of	a	child,	the	court	sentenced	Lacourse	to	six	months	in	jail,	to	be	served	concurrently	with	
the	sentence	imposed	on	the	stalking	conviction.	
   	
   6		After	we	dismissed	Lacourse’s	initial	appeal	as	untimely,	the	trial	court	granted	his	petition	for	

post-conviction	review	and	granted	him	the	right	to	file	a	new	appeal.	
   	
   7	 	 Title	 17-A	 M.R.S.	 §	 101(1)	 has	 been	 amended	 since	 the	 time	 of	 trial	 in	 this	 case,	 but	 the	

amendment	 is	 not	 relevant	 to	 our	 analysis.	 	 See	 P.L.	 2015,	 ch.	 431,	 §	 35	 (effective	 July	 29,	 2016)	
(codified	at	17-A	M.R.S.	§	101(1)	(2016)).	
   	
                                                                                                                   7	

reasonable	hypothesis	for	the	fact-finder	to	entertain”	is	sufficient	to	place	the	

defense	 “in	 issue”	 within	 the	 meaning	 of	 section	 101(1).	 	 State	 v.	 Graham,	

2004 ME 34,	 ¶	 12,	 845 A.2d 558  (quotation	 marks	 omitted).	 	 If	 the	 evidence	

generates	 the	 defense,	 “the	 State	 must	 disprove	 its	 existence	 beyond	 a	

reasonable	 doubt.”	 	 17-A	 M.R.S.	 §	 101(1).8	 	 Thus,	 relevant	 to	 this	 case,	 if	 a	

statutory	 defense	 was	 “in	 issue”	 within	 the	 meaning	 of	 section	 101(1),	 the	

State	was	required	to	disprove	the	defense	beyond	a	reasonable	doubt.	

	        [¶12]		We	review	the	record	in	the	light	most	favorable	to	the	defendant	

to	 determine	 whether	 the	 evidence	 generates	 a	 particular	 defense.	 	 State	 v.	

Gagnier,	2015 ME 115,	¶	13,	123 A.3d 207.		“[T]he	State’s	burden	to	disprove	a	

statutory	defense	generated	by	the	evidence	is	the	functional	equivalent	of	the	

State’s	burden	to	prove	all	of	the	elements	of	the	offense.”		State	v.	Hernandez,	

1998 ME 73,	 ¶	 7,	 708 A.2d 1022  (quotation	 marks	 omitted).	 	 To	 determine	

whether	 the	 State	 presented	 sufficient	 evidence	 to	 disprove	 a	 statutory	


    8		Since	1997,	the	criminal	code	has	also	provided	that	the	court	is	not	required	to	instruct	the	

jury	 “on	 an	 issue	 that	 has	 been	 waived	 by	 the	 defendant.”	 	 17-A	 M.R.S.	 §	 101(1)	 (2012);	 see	 P.L.	
1997,	 ch.	 185,	 §	 1	 (effective	 Sept.	 19,	 1997).	 	 This	 portion	 of	 section	 101(1)	 is	 irrelevant	 to	 our	
analysis	 for	 two	 reasons.	 	 First,	 the	 issue	 in	 this	 case	 is	 not	 whether	 the	 court	 should	 have	
instructed	 the	 jury	 on	 the	 statute	 of	 limitations.	 	 Even	 if	 it	 had,	 Lacourse	 would	 still	 have	 been	
entitled	to	a	post-verdict	judgment	of	acquittal,	as	we	discuss	infra.		Second,	there	is	no	evidence	in	
this	record	suggesting	that	Lacourse	expressly	waived	the	statute	of	limitations	defense.		See	State	
v.	Berube,	669 A.2d 170,	172	&	n.2	(Me.	1995)	(concluding	that	it	was	obvious	error	for	the	court	to	
fail	to	instruct	the	jury	on	a	partial	statutory	defense	where	the	defendant	did	not	assert—but	also	
did	not	waive—the	defense);	cf.	State	v.	Ford,	2013 ME 96,	¶¶	11-17,	17	n.5,	82 A.3d 75 (declining	
to	reach	the	question	of	whether	self-defense	and	voluntary	intoxication	defenses	were	generated	
by	the	evidence	because,	in	any	event,	the	defendant	expressly	waived	the	defenses).	
8	

defense	 that	 has	 been	 generated	 by	 the	 evidence,	 therefore,	 we	 view	 the	

evidence	“in	the	light	most	favorable	to	the	State	to	determine	whether	a	jury	

could	rationally	have	found	[the	nonexistence	of	the	defense]	proven	beyond	a	

reasonable	doubt.”		State	v.	Adams,	2015 ME 30,	¶	19,	113 A.3d 583 (quotation	

marks	 omitted);	 see	 United	 States	 v.	 Upton,	 559 F.3d 3,	 9-10	 (1st	 Cir.	 2009)	

(reviewing	the	sufficiency	of	the	evidence	to	determine	whether	the	trial	court	

should	have	granted	the	defendant’s	statute-of-limitations-based	motion	for	a	

judgment	of	acquittal).	

	        [¶13]		“A	prosecution	for	a	Class	D	or	Class	E	crime	must	be	commenced	

within	 3	 years	 after	 it	 is	 committed.”	 	 17-A	 M.R.S.	 §	 8(2)(B)	 (2012).9		

A	prosecution	 is	 commenced	 when	 the	 relevant	 charging	 document	 is	 filed,	

17-A	M.R.S.	§	8(6)(B)	(2016),	and	“[a]	crime	is	committed	when	every	element	

thereof	 has	 occurred,	 or	 if	 the	 crime	 consists	 of	 a	 continuing	 course	 of	

conduct,	at	the	time	when	the	course	of	conduct	or	the	defendant’s	complicity	

therein	is	terminated,”	17-A	M.R.S.	§	8(6)(A)	(2016).		Here,	because	Lacourse	

was	charged	with	domestic	violence	assault	as	a	Class	D	crime,	see	17-A	M.R.S.	

§	 207-A(1)(A),	 the	 applicable	 limitations	 period	 was	 three	 years,	 see	

17-A	M.R.S.	§	8(2)(B).		The	prosecution	was	commenced	when	the	State	filed	

     9		An	amendment	to	17-A	M.R.S.	§	8(2)	that	is	not	relevant	to	our	analysis	took	effect	two	months	

before	trial	in	this	case.		See	P.L.	2013,	ch.	392,	§	1	(effective	Oct.	9,	2013)	(codified	at	17-A	M.R.S.	
§	8(2)	(2016)).	
                                                                                                              9	

the	 indictment	 on	 June	 6,	 2013.	 	 Criminal	 conduct	 occurring	 before	 June	6,	

2010,	was	therefore	outside	the	limitations	period.	

	       [¶14]	 	 Viewed	 in	 the	 light	 most	 favorable	 to	 Lacourse,	 see	 Gagnier,	

2015 ME 115,	¶	13,	123 A.3d 207,	the	victim’s	direct	testimony	was	“sufficient	

to	 raise	 a	 reasonable	 doubt	 on	 the	 issue”	 of	 whether	 the	 alleged	 criminal	

conduct	 occurred	 within	 the	 limitations	 period,	 17-A	 M.R.S.	 §	101(1).	 	 The	

victim	 testified	 that	 she	 and	 Lacourse	 had	 been	 married	 since	 August	 2003,	

but	 no	 evidence	 was	 admitted	 describing	 when	 the	 conduct	 forming	 the	

factual	 basis	 for	 the	 domestic	 violence	 assault	 charge	 occurred.	 	 To	 the	

contrary,	 the	 victim	 described	 the	 “ruler”	 incident	 in	 response	 to	 a	 question	

about	whether	Lacourse	was	physically	abusive	“[d]uring	the	course	of	[the]	

relationship.”10	

	       [¶15]		The	State	was	therefore	required	to	present	evidence	sufficient	to	

prove,	 beyond	 a	 reasonable	 doubt,	 that	 the	 incident	 occurred	 during	 the	

limitations	period,	i.e.,	sometime	on	or	after	June	6,	2010.		As	the	State	all	but	

conceded	 at	 oral	 argument,	 it	 did	 not	 do	 so,	 even	 viewing	 the	 record	 in	 the	

light	 most	 favorable	 to	 the	 State.	 	 See	 Adams,	 2015 ME 30,	 ¶	 19,	 113 A.3d
10 	The	State’s	assertions	at	oral	argument	that	in	her	testimony	the	victim	described	the	“ruler”	

incident	 as	 occurring	 “later	 in	 the	 relationship”	 or	 “toward	 the	 end	 of	 the	 relationship”	 are	 not	
supported	by	the	trial	record.	
10	

583.11		As	Lacourse	argued	in	his	renewed	motion	for	a	judgment	of	acquittal,	

because	the	State	introduced	no	evidence	upon	which	a	jury	could	rationally	

find,	beyond	a	reasonable	doubt,	that	the	conduct	at	issue	occurred	on	or	after	

June	 6,	 2010,	 as	 opposed	 to	 at	 some	 earlier	 time,	 Lacourse	 was	 entitled	 to	 a	

judgment	 of	 acquittal.12	 	 See	 State	 v.	 Borucki,	 505 A.2d 89,	 90-91	 (Me.	 1986)	

(holding	 that	 testimony	 that	 an	 offense	 occurred	 “in	 April”	 was	 sufficient	 to	

generate	a	statute	of	limitations	defense	where	the	dates	of	April	1	and	2	were	

outside	 the	 limitations	 period,	 and	 remanding	 for	 entry	 of	 a	 judgment	 of	

acquittal	 because	 the	 State	 presented	 no	 evidence	 tending	 to	 disprove	 the	

defense);	 see	 also	 State	 v.	 Thompson,	 1997 ME 109,	 ¶¶	 1,	 7-8,	 10,	 695 A.2d
1174  (directing	 the	 entry	 of	 a	 judgment	 of	 acquittal	 where	 the	 evidence	

generated	a	statute	of	limitations	defense	but	was	insufficient	for	the	jury	to	

find	 that	 the	 crime	 was	 committed	 within	 the	 applicable	 limitations	 period).		

We	 must	 therefore	 vacate	 the	 judgment	 as	 to	 the	 domestic	 violence	 assault	

charge	and	remand	for	entry	of	a	judgment	of	acquittal	on	that	charge.	

   11	 	 Despite	 multiple	 invitations	 from	 the	 court	 for	 the	 State	 to	 sufficiently	 narrow	 the	 range	 of	

journal	entries	it	sought	to	introduce,	the	State	never	offered	a	redacted	version	of	the	journal	entry	
dated	“8/23/12”	in	which	the	victim	described	the	“ruler”	incident.		Neither	did	the	State	ask	the	
victim,	 during	 her	 testimony,	 when	 the	 event	 took	 place,	 which	 prevented	 it	 from	 refreshing	 her	
recollection	using	the	relevant	journal	entry	if	she	did	not	remember.		See	M.R.	Evid.	612.	
   	
   12	 	 Because	 we	 agree	 with	 Lacourse	 that	 he	 was	 entitled	 to	 a	 judgment	 of	 acquittal,	 we	 do	 not	

address	 his	 principal	 arguments	 that	 the	 court	 (1)	 should	 have	 granted	 his	 motion	 for	 a	 bill	 of	
particulars	 on	 the	 domestic	 violence	 assault	 charge	 and	 (2)	 acted	 too	 late	 in	 ultimately	 requiring	
the	State	to	specify	the	factual	basis	for	that	charge.	
                                                                                      11	

B.	   Sentencing	

	     [¶16]		Although	only	Lacourse’s	conviction	for	domestic	violence	assault	

has	been	vacated,	resentencing	as	to	stalking	and	endangering	the	welfare	of	a	

child	 may	 be	 necessary	 to	 the	 extent	 that	 the	 sentences	 the	 court	 imposed	

were	 interrelated.	 	 See	 State	 v.	 Carr,	 1997 ME 221,	 ¶¶	 15-16,	 704 A.2d 353;	

State	 v.	 Bunker,	 436 A.2d 413,	 419	 (Me.	 1981).	 	 The	 court	 did	 not	 expressly	

indicate,	 during	 the	 sentencing	 hearing,	 whether	 the	 sentences	 imposed	 on	

the	domestic	violence	stalking	and	endangering	the	welfare	of	a	child	charges	

were	 affected	 by	 the	 sentence	 imposed	 on	 the	 domestic	 violence	 assault	

charge.		The	record	does,	however,	suggest	that	the	court	viewed	each	crime	

in	the	context	of	the	others.		See	Carr,	1997 ME 221,	¶¶	15-16,	704 A.2d 353.		

For	 example,	 in	 discussing	 the	 sentence	 for	 the	 stalking	 charge,	 the	 court	

referred	to	“a	series	of	episodes”	taking	place	over	time,	potentially	referring	

to	the	“ruler”	incident	as	one	of	those	“episodes.”		The	court	also	determined	

that	the	domestic	violence	assault	sentence	would	be	consecutive	not	because	

it	 stemmed	 from	 separate	 conduct,	see	 17-A	 M.R.S.	 §	 1256(2)(A)	 (2016),	 but	

because	 the	 assault	 was	 particularly	 serious	 due	 to	 its	 role	 as	 “part	 of	 a	

pattern	 of	 a[n]	 exercise	 of	 extreme	 power	 and	 control	 over	 [the	 victim],”	

see	17-A	M.R.S.	§	1256(2)(D)	(2016).	
12	

	       [¶17]		We	therefore	remand	this	case	with	instructions	for	the	court	to	

first	determine	whether	the	sentences	imposed	for	stalking	and	endangering	

the	 welfare	 of	 a	 child	 were	 affected	 by	 the	 sentence	 imposed	 for	 assault.		

See	Carr,	1997 ME 221,	¶¶	15-16,	704 A.2d 353;	Bunker, 436 A.2d	at	419.		If	

the	court	determines	that	the	sentences	were	interrelated,	it	shall	resentence	

Lacourse	 on	 the	 stalking	 and	 endangering	 charges	 after	 “a	 new	 sentencing	

proceeding	 at	 which	 both	 [Lacourse]	 and	 the	 State	 may	 be	 heard.”	 	 Bunker,
436 A.2d	at	419.	

        The	entry	is:	

                           Judgment	 vacated	 as	 to	 Count	 VII.	 	 Remanded	
                           for	entry	of	a	judgment	of	acquittal	on	Count	VII	
                           and	for	further	proceedings	consistent	with	this	
                           opinion.		
	
	    	      	     	      	      	
	
Jamesa	J.	Drake,	Esq.	(orally),	Drake	Law,	LLC,	Auburn,	for	appellant	Nathan	J.	
Lacourse	
	
Kathryn	Loftus	Slattery,	District	Attorney,	and	Thomas	R.	Miscio,	Esq.	(orally),	
Prosecutorial	District	#1,	Alfred,	for	appellee	State	of	Maine	
	
	
York	County	Superior	Court	docket	number	CR-2013-613	
FOR CLERK REFERENCE ONLY